Citation Nr: 0634635	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  98-17 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), for the purpose of entitlement to 
accrued benefits.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

REMAND

As much as the Board regrets further delay in the 
adjudication of these claims, it finds that further 
development is needed before a decision can be issued on 
their merits.  Further development would ensure that the 
veteran's due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2006), are 
met.  The specific bases for remand are set forth below.  

As an initial matter, the February 2004 remand orders were 
not fully complied with.  A remand by the Court or the Board 
confers on the claimant the right to compliance with the 
remand orders as a matter of law.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO was instructed to contact the 
Chattanooga Police Department to obtain two records that had 
been referenced in the police report issued after the 
veteran's fatal automobile accident: the medical examiner's 
report and the lab report.  The veteran's certificate of 
death, signed by the medical examiner, is of record, but any 
other medical examiner report and the lab report are not.  
Neither the February 2004 request to the Chattanooga Police 
Department nor the March 2004 letter to the Tennessee 
Department of Safety, the agency to which the RO was directed 
by the Chattanooga police to obtain traffic accident reports, 
specifically requested these reports.  The lack of 
specificity is evident in the fact that the Police 
Department's reply referenced traffic accident reports and 
the Department of Safety sent the veteran's official driving 
record rather than a report of the accident.  Therefore, in 
attempting to obtain these records, the RO should clearly 
indicate that it already has the police report and the death 
certificate, and is seeking the medical examiner's report and 
the lab report identified in the police report as having been 
issued by the Tennessee Bureau of Investigation (TBI).  

The RO made substantial attempts to locate the veteran's 
service medical records, as instructed in the February 2004 
remand.  Although unsuccessful in obtaining his service 
medical records, the veteran's complete personnel records 
appear to have been submitted by the National Personnel 
Records Center (NPRC).  A smaller number were submitted by 
the Office of the Adjutant General at the Houston Barracks of 
the Military Department of Tennessee.  One of the records in 
the personnel file is an August 1, 1997 report from the 
Headquarters of the Tennessee Army National Guard (STARC), 
which indicates that the veteran's records would be forwarded 
to the Personnel Services Branch (PSB) in Nashville.  Based 
on this information, and in light of the fact that the 
veteran's service medical records might be located here, the 
RO should submit a request to this facility.  

A review of the claims folder reveals that the veteran was 
receiving disability benefits from the Social Security 
Administration (SSA).  See Inspector General Action Request 
dated by the veteran in May 1997 and submitted by appellant 
in July 1999; May 13, 1997 record from SSA addressed to Joyce 
Edwards for William C. Edwards.  No request for records from 
the SSA has ever been made.  Medical records from SSA 
pertaining to any award of disability benefits should be 
requested and associated with the claims file.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

A fax cover sheet received August 1999 also suggests that the 
appellant may have remarried.  The regulations pertaining to 
the award of DIC and accrued benefits both stipulate that 
such awards may be made to a "surviving spouse."  See 
38 U.S.C.A. §§ 1310, 5121 (West 2002); 38 C.F.R. §§ 3.5(a), 
3.1000 (2006).  The term "surviving spouse" means a person 
of the opposite sex who was the spouse of the veteran at the 
time of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried.  See 38 U.S.C.A. 
§ 101(3) (West 2002).  The RO should inquire as to 
appellant's current marital status, since any remarriage may 
impact her pending claims.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Obtain a copy of the lab report 
issued by the TBI following the veteran's 
fatal automobile accident and referenced 
in the police report.  Obtain a copy of 
the medical examiner's report referenced 
in the police report.  If the lab report 
or medical examiner's report cannot be 
located, the RO should indicate whether 
the record does not exist and whether 
further efforts to obtain the record 
would be futile.  

2.  Contact the Personnel Services Branch 
(PSB) in Nashville and request the 
veteran's service medical records.  
Indicate that the veteran had service in 
the Army National Guard from January 1990 
until his death in July 1997, including 
active duty from December 1990 to June 
1991.  If no service medical records can 
be located, the RO should indicate 
whether the records do not exist and 
whether further efforts to obtain them 
would be futile.  

3.  Request medical records from SSA 
pertaining to any award of disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.  

4.  Inquire as to appellant's current 
marital status.  

5.  Thereafter, readjudicate the claims.  
If the benefits sought remain denied, 
appellant and her representative should 
be furnished a supplemental statement of 
the case (SSOC) and given an appropriate 
amount of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2006).

 
